Citation Nr: 1040992	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a chronic 
low back disorder, to include as secondary to service-connected 
arthritis of the left and right knees.

2.  Entitlement to an increased rating for arthritis, left knee, 
with chondromalacia, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating arthritis, right knee, 
with chondromalacia, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to June 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the veteran requested and was scheduled for 
a Travel Board hearing before a Veterans Law Judge, but did not 
appear for the hearing.  Accordingly, the Board considers the 
appellant's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (d), (e) (2010).

The case was last remanded by the Board in August 2009 to ensure 
compliance with the Board's previous September 2008 remand.  
Specifically, the Veteran was to be apprised of the information 
and evidence necessary to establish a secondary service 
connection claim and to obtain additional treatment records.  A 
review of the record indicates that the Board's directives have 
been substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  By an August 1993 rating decision, the RO denied the 
Veteran's claim for service connection for a low back disorder; 
the Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for a chronic low back disorder that was received 
since the August 1993 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected arthritis, left knee, with 
chondromalacia is manifested by disability tantamount to moderate 
recurrent subluxation or lateral instability; limitation of 
extension of 80 degrees; and normal extension of zero degrees.

4.  The Veteran's service-connected arthritis, right knee, with 
chondromalacia is manifested by disability tantamount to moderate 
recurrent subluxation or lateral instability; limitation of 
extension of 80 degrees; and normal extension of zero degrees.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for a chronic low back 
disorder. 38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.1103 (2010).

2.  The criteria for an increased rating for arthritis, left 
knee, with chondromalacia, have not been met.  38 U.S.C.A. 
§§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

3.  The criteria for an increased rating for arthritis, right 
knee, with chondromalacia, have not been met.  38 U.S.C.A. 
§§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in July 2003, 
November 2008, March 2009, and August 2009.  (Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Mayfield, supra.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
A notification dated in March 2006 included the criteria for 
assigning disability ratings and for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  In this case, the November 2008 notice, pursuant to 
the Board remand, included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided.  Although the notice was not provided 
prior to the initial adjudication of the Veteran's claim, the 
claim was properly readjudicated by a July 2009 supplemental 
statement of the case (SSOC).

The Veteran was notified in correspondence dated in March 2006, 
May  2008, March 2009, and August 2009 that, should an increase 
in disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased rating 
claims, the claims were properly re-adjudicated in April 2008, 
July 2009, and June 2010 which followed the adequate notices.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's, 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the rating question issues on appeal 
were obtained in August 2003 and February 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate for rating 
purposes, as they consider all of the pertinent evidence of 
record, to include the Veteran's reported medical history, the 
statements of the appellant, and provide the medical information 
necessary to apply the appropriate rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the rating 
question issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).
A VA opinion with respect to the petition to reopen on appeal was 
obtained in December 2003 with an addendum in November 2005.  Id.  
As noted below, the Board finds that the December 2003 and 
November 2005 VA opinions obtained in this case were sufficient, 
as they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of the 
pertinent evidence of record, the statements of the appellant, 
and provide explanations for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
petition to reopen on appeal has been met.  Id.

II.  The Merits of the Claims

Petition to Reopen

The Veteran was denied service connection in August 1993.  The 
claim was denied because the evidence did not show that the 
Veteran had a low back disorder that was incurred in service.  
Notice of the denial was sent to the Veteran on August 24, 1993; 
the Veteran did not appeal.  The Veteran applied to have his 
claim reopened in correspondence received in May 2003.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010); 38 C.F.R. §§ 19.129, 19.192 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers. "Material" evidence is evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the August 1993 
rating decision consisted of the Veteran's service treatment 
records (STRs) and a VA examination in August 1993.  His STRs did 
not show any low back injury; the Veteran contends that he 
injured his low back when he injured his knees by falling out of 
a helicopter.  X-rays at the VA examination of the lumbar spine 
were negative.  Following an exhaustive examination, the Veteran 
was diagnosed with muscular low back pain, intermittent.

The relevant evidence received since the August 1993 denial 
consists of VA treatment records dated from through 2005, a VA 
examination in December 2003, a VA medical opinion in November 
2005, and the Veteran's contentions.  The December 2003 
examination shows that the Veteran was diagnosed with subjective 
complaint of pain in the lower back with limitation of motion.  
The lumbar spine was normal, but was manifested by limitation of 
motion without any neurological deficiency.  The examiner opined 
that there was no condition as chronic lower back pain and it was 
less likely than not that his complaint of lower back pain was 
secondary to bilateral knee condition.  An MRI in March 2005 
revealed multilevel degenerative changes; lumbar spondylosis; and 
moderate central disk herniation resulting in impingement of 
bilateral S1 nerve roots.  The November 2005 opinion from the 
December 2003 examiner indicates that the Veteran's claims file, 
including the MRI, was reviewed.  The examiner opined that it was 
not likely that the Veteran's current low back disorder was due 
to his service-connected arthritis, bilateral knees, with 
chondromalacia.  The rationale was that the 1993 examination and 
2005 MRI report were at totally different time periods.  
Moreover, the MRI report was so elaborate and extensive that it 
did not correlate with the clinical and radiological findings of 
the December 2003 examination.

Having reviewed all of the evidence received since the August 
1993 rating decision, the Board finds that there is new evidence 
that was not previously of record, but that none of it tends to 
substantiate that the Veteran has a chronic low back disorder 
that was incurred in or aggravated by his military service, 
including being secondary to his service-connected bilateral knee 
disabilities.  Although the December 2003 examination did not 
show a low back disorder, the Board acknowledges that the March 
2005 MRI does show chronic low back disorders.  However, the 
evidence does not show that any low back disorder is related to 
the Veteran's military service, including being secondary to his 
service-connected bilateral knee disabilities.  The only medical 
opinion of record indicates that any low back disorder is not 
related to the Veteran's military service, including being 
secondary to his service-connected bilateral knee disabilities; 
there are no medical opinions to the contrary.  The new evidence 
does not tend to support his claim any differently than the 
evidence previously of record.  Thus, the new evidence is not 
material because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility of 
substantiating the underlying claim; namely, it does not show 
that any low back disorder is related to the Veteran's military 
service, including being secondary to his service-connected 
bilateral knee disabilities.  New and material evidence has not 
been received.

The Board acknowledges the Veteran's contention that he has a 
chronic low back disorder related to his military service, 
including being secondary to his service-connected bilateral knee 
disabilities.  Although the Veteran is competent and credible to 
testify regarding a chronic low back disorder, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2010).  Consequently, the Veteran's own lay 
assertions as to the etiology of his chronic low back disorder 
have no probative value, and therefore are not new and material 
evidence.

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
veteran's service-connected joint disability.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in these claims.  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Historically, the Veteran's bilateral knee disabilities were 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

However, the Veteran has been diagnosed with arthritis due to 
trauma that has been substantiated by x-ray findings.  Arthritis 
due to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 calls for rating degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the knee is evaluated utilizing 
Diagnostic Codes 5260 and 5621, which address limitation of 
flexion and limitation of extension, respectively.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion, a 10 percent rating is for application when flexion is 
limited to 45 degrees.  A 20 percent rating is for application 
when flexion is limited to 30 degrees.  A 30 percent rating is 
for application when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2010).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, limitation of extension, a 10 percent 
rating is for application when extension is limited to 10 
degrees.  A 20 percent rating is for application when extension 
is limited to 15 degrees.  A 30 percent rating is for application 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

VA General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a Veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).

At a VA examination in August 2003 the Veteran reported 
instability and giving way in both knees.  He used a cane to 
ambulate.  The Veteran was employed as a security officer and was 
unable to perform his job at times.  His disability interfered 
with activities of daily living.  Examination of both knees 
revealed no erythema, ecchymosis, or redness.  Both knees were 
tender to palpation of the medial and lateral joint line.  

Passive range of motion testing of the right knee revealed 
extension of zero degrees and flexion of 90 degrees with pain 
beyond 80 degrees; active range of motion testing revealed 
extension of zero degrees and flexion of 80 degrees.  He had pain 
with valgus stress of the medial collateral ligament (MCL) as 
well as varus stress of the lateral collateral ligament (LCL).  
No pain was elicited with passive motion of his patella tendon, 
but there was evidence of crepitation.  The Veteran had an 
antalgic gait; collateral ligaments were tested at neutral and 30 
degrees of flexion and there was rest pain.  No laxity was 
appreciated.  Anterior drawer test at 90 degrees of flexion 
revealed less than 5 mm of displacement.  McMurray's was positive 
for medial compartment and tendon reflexes were intact 2/4.  
Muscle strength was 5/5 and muscular tone was good; pulses were 
palpable 2/4.  Capillary refill was less than two seconds.  
Extensor mechanism was intact.

Passive range of motion testing of the left knee revealed 
extension of zero degrees and flexion of 90 degrees without pain; 
active range of motion testing revealed extension of zero degrees 
and flexion of 80 degrees without pain.  MCL and LCL were tested 
and no laxity was appreciated.  There was mild pain with varus 
stress of the MCL.  Anterior cruciate ligament testing revealed 
less than 5 mm of motion.  The Veteran had a positive McMurray's 
in medial compartment.  Muscle tone was good and muscle strength 
was 5/5; there was no atrophy.  Pulses were palpable 2/4.  
Capillary refill was less than two seconds.

At a VA examination in February 2009 the Veteran reported chronic 
anterior knee pain, right greater than left, with occasional 
locking symptoms and feelings that the knees were unstable and 
would give out.  He reported an increase in severity of his pain, 
difficulty performing stairs, and pain associated with the 
bilateral patella since the last examination.  He was currently 
employed as a production supervisor, which required long walking 
episodes.  He was not on any formal work restrictions.  He had 
difficulty performing tasks involving stair climbing and 
excessive walking.  He required the use of a brace occasionally 
and the need for a cane occasionally.  The Veteran's primary 
complaints were pain and aching with some associated weakness, 
stiffness, swelling, instability, and locking.  He denied any 
heat or redness.  He denied any history of fracture, dislocation, 
or recurrent subluxations.  He had difficulty with activities of 
daily living and walking difficulties subjectively rated as 
severe.  He denied any difficulty with grooming, toileting, 
eating, or shopping.  Recreational activities were moderately 
impaired.  In the last 12 months he had not had any 
incapacitating episodes.  The Veteran reported that approximately 
50 percent of his activities of daily living were affected.  

Examination revealed a mildly antalgic gait.  Active and passive 
range of motion testing for his left knee revealed extension of 
zero degrees and flexion of 95 degrees with pain being his 
limitation.  Collateral ligaments were stable to varus and valgus 
stress.  There was no instability with anterior/posterior drawer.  
McMurray and Apley were negative.  There was no patellofemoral 
crepitance; no medial or lateral joint line pain; and no 
ankylosis.  There was only mild pain with passive motion.  
Neurologic status distally was intact grossly.

Active and passive range of motion testing for his right knee 
revealed extension of zero degrees and flexion of 95 degrees with 
pain being his limitation.  The collateral ligaments were stable 
to varus and valgus stress.  Anterior/posterior drawer revealed 
intact ACL and PCL.  McMurray and Apley were negative.  There was 
a mild patellofemoral crepitance.  There was no medial joint line 
pain and a mild amount of lateral joint line pain.  There was no 
ankylosis and there was more pronounced pain on the right with 
passive range of motion.  There was significant tenderness to 
palpation, right greater than left, in the peripatellar region 
and with manipulation of the patella.  There was no effusion 
present bilaterally.  Neurologic status distally on the right 
knee was intact grossly.

Repetitive motion testing did not reveal any additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance after 
three repetitions.  The examiner opined that there was mild 
impairment of daily occupational activities due to the Veteran's 
condition.  

Based on a review of the evidence, the Board finds that a rating 
higher than 20 percent is not warranted for either knee at any 
time during the pendency of this appeal.  The next highest rating 
of 30 percent for knee impairment rating requires severe 
recurrent subluxation or lateral instability.  The two VA 
examinations and the VA treatment records do not show that the 
Veteran's bilateral knee disability has caused severe recurrent 
subluxation or lateral instability.  Therefore, a higher rating 
is not warranted.  

As discussed above, VA General Counsel has stated that 
compensating a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
See VAOPGCPREC 23-97 (July 1, 1997).  However, pyramiding, that 
is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when evaluating a Veteran's service-connected 
disability.  38 C.F.R. § 4.14 (2010).

In reviewing the evidence, the Board finds that a higher or 
separate rating for limitation of motion due to the Veteran's 
arthritis is not warranted.  Throughout this appeal, the 
Veteran's extension has been shown to be normal at zero degrees.  
See 38 C.F.R. § 4.71a, Plate II.  The Veteran's flexion has been 
shown to be no worse than 80 degrees; a 10 percent rating 
requires that flexion be limited to 45 degrees.  Therefore, a 
higher rating or separate rating for limitation of motion is not 
warranted.

The Board has also considered whether a higher or separate rating 
is warranted under any of the diagnostic codes used for rating 
the knee, but finds that none apply.  Diagnostic Code 5256 is for 
application when there is ankylosis of the knee, which has never 
been shown.  Diagnostic Code 5258 is not for application as the 
evidence does not show dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion.  Although 
the Veteran has reported locking, the evidence does not show 
dislocated semilunar cartilage.  Since no semilunar cartilage has 
been removed, Diagnostic Code 5259 is not for application.  The 
evidence does not show impairment of the tibia and fibula; 
therefore Diagnostic Code 5262 is also inapplicable.  Lastly, 
there is no evidence of genu recurvatum, so Diagnostic Code 5263 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, 5263 (2010).

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the bilateral knee disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed that 
the Veteran's bilateral knee disabilities have an adverse effect 
on employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected bilateral knee 
disabilities.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for a chronic low back 
disorder, to include as secondary to service-connected arthritis 
of the right and left knees, the application to reopen is denied.

Entitlement to an increased rating for arthritis, left knee, with 
chondromalacia, is denied.

Entitlement to an increased rating for arthritis, right knee, 
with chondromalacia, is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


